Citation Nr: 0109339	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  96-09 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for low back 
disability.  

3.  Entitlement to service connection for tinea versicolor.  

4.  Entitlement to service connection for headache 
disability.  

5.  Entitlement to service connection for left ankle 
disability.  

6.  Entitlement to service connection for right ankle 
disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service form November 1986 to March 
1992 with in-theater service in the Persian Gulf area from 
October 1990 to April 1991.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office and Insurance Center (RO&IC) in 
St. Paul, Minnesota.  The veteran testified before a hearing 
officer at the RO&IC in November 1996.  During the course of 
the appeal the veteran's claims file was transferred among 
various VA medical centers and regional offices and was most 
recently transferred to the Regional Office (RO) in Lincoln, 
Nebraska.  

The Board remanded the case to the RO in June 2000, and it is 
now before the Board for further appellate consideration.  
The Board will address the issue of entitlement to service 
connection for PTSD in this decision and will address the 
remaining issues on the title page in the remand action that 
follows the decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal with respect to his claim 
for service connection for PTSD has been obtained.  

2.  The veteran's claimed stressors are not related to 
combat, and there is no evidence corroborating any of the 
claimed in-service stressors associated with the diagnosis of 
PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
military service. 38 U.S.C.A.  §§ 1110, 1131, 1154 (West 
1991); 38 C.F.R. §§ 3.303, 3.304(f) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran contends that his PTSD is due to various 
experiences during his participation in the Persian Gulf war.  

During the pendency of the veteran's appeal, but after the 
case was last considered by the RO, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  It provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also contains new notification 
provisions.  With respect to the veteran's claim of 
entitlement to service connection for PTSD, all records 
pertinent to the veteran's appeal have been obtained to the 
extent possible, and the veteran has been provided necessary 
examinations.  The veteran is clearly aware of the evidence 
necessary to substantiate his claim, and there is no 
indication that it is possible to obtain any other 
outstanding evidence regarding the PTSD claim.  Consequently, 
there is no further action to be undertaken to comply with 
the provisions of the VCAA relative to the claim of 
entitlement to service connection for PTSD, and the veteran 
will not be prejudiced as a result of the Board deciding his 
appeal without first affording the RO an opportunity to 
consider his claim in light of the VCAA.  

Other than reports of service entrance and service discharge 
medical examinations and immunization records, no service 
medical records are available for the veteran.  In this 
regard, the RO has made exhaustive efforts to obtain the 
veteran's service medical records, with multiple requests to 
the National Personnel Records Center (NPRC), the Army 
Personnel Center (ARPERCEN) and the veteran's Army National 
Guard units in Minnesota and Iowa.  The RO sent its initial 
request to NPRC in October 1994.  In addition, in October 
1994, the RO requested that the veteran send copies of any 
service records in his possession.  

In late October 1994, NPRC referred the RO to ARPERCEN, and 
the RO sent its initial request to ARPERCEN in January 1995.  
In a telephone report in March 1995, ARPERCEN stated that the 
records had been received, but they had not been "worked" and 
VA could anticipate receipt of them in 2 months.  In a 
follow-up RO telephone request in May 1995, ARPERCEN stated 
it would research the VA inquiry and return the call.  The RO 
made a follow-up telephone call in June1995, and at that time 
ARPERCEN stated that the veteran's file was not in their 
system and that the records were supposedly in transit to 
NPRC.  The ARPERCEN representative said she would research 
the matter further and call back.  In July 1995, the RO 
requested assistance from the VA NPRC/ARPERCEN liaison.  
Written responses to the RO's October 1994 and January 1995 
requests were received in late July and mid-September 1995.  
The July response indicated that the service medical records 
and service personnel records had not been found at ARPERCEN, 
and the September response indicated the service medical 
records had not been found at ARPERCEN.  In mid-October 1995 
the VA liaison office at NPRC stated the ARPERCEN's tracking 
indicated the veteran's service personnel records were in 
transit to NPRC and could not be retrieved until their 
arrival.  In an October 1995 telephone conversation with the 
RO, the veteran stated he did not have his military medical 
records.  The RO gave him the address of the records facility 
so that he could try to obtain them himself.  

In December 1995, the veteran provided information about his 
National Guard units in Minnesota and Iowa.  The RO sent a 
request for records to the veteran's Army National Guard unit 
in Waterloo, Iowa, in January 1996.  In February 1996, the RO 
received a response from Headquarters, Iowa National Guard 
forwarding the veteran's service separation examination 
report and immunization record.  On the transmittal form, the 
headquarters representative stated the veteran's unit 
forwarded the request to headquarters.  She further stated 
that copies of all medical documentation in the veteran's 
state file were being sent to the RO and that his 
MPJR/Medical/Dental Records were transmitted to ARPERCEN on 
March 9, 1995.  

In May 1996, the RO made an additional request to NPRC for 
the veteran's service personnel records.  On November 13, 
1996, the RO requested that NPRC "send all SMR's [service 
medical records] & PTSD data/or complete personnel file."  On 
November 18, 1996, the RO received a response dated October 
25, 1996, to a request for the veteran's service personnel 
records.  The veteran's service entrance examination report 
was enclosed, and there was a note on the response stating 
"No Medical Records Available *SF88."  SF88 is the form 
number for a Report of Medical Examination.  On November 26, 
1996, the RO received a response to a July 1996 request to 
NPRC for all service medical records and PTSD data or 
complete personnel file.  The response was "record not on 
file at NPRC (Code 13) - your inquiry has been referred to VA 
address code 11."  (VA address code 11 is ARPERCEN.)  

In a deferred rating decision dated in February 1997, the RO 
indicated that on telephone follow-up to its November 1996 
request letter, the veteran's National Guard unit in 
Minnesota reported that the veteran's records had been 
transferred to St. Louis, Missouri.  In March 1997, the RO 
requested that ARPERCEN expedite to it all service medial 
records for the veteran.  In May 1997, the RO sent a 
supplemental request to NPRC requesting again that NPRC, 
"send all SMR's and PTSD data or send complete personnel 
files.  If the SMR's are not available, please state so."  In 
an August 1997 request to ARPERCEN, the RO stated, "vet's 
service medical file is incomplete.  Send us all SMR's and 
please expedite.  If you are unable to provide the records, 
so state."  In September 1997, the VA liaison to NPRC 
reported that the veteran's service entrance examination 
report was the only service medical record that could be 
located at ARPERCEN or NPRC.  The liaison was unable to 
suggest any other place to search.  

In a memorandum to the file dated in September 1997, a 
military records specialist outlined the actions the RO had 
taken to obtain the veteran's service medical records.  He 
certified that all procedures had been correctly followed, 
that evidence of written and telephonic efforts to obtain the 
records were in the file and that all efforts to obtain the 
needed military information had been exhausted.  The military 
records specialist concluded that further efforts would be 
futile and that based on these facts, no additional service 
medical records were available.  In September a 1997 letter 
to the veteran, the RO notified him that his service medical 
records could not be located and requested that he furnish 
any relevant service papers in his possession.  

In view of the foregoing, the Board concludes that the RO has 
properly notified the veteran that it has been unable to 
locate his complete service medical records.  Further, as 
there is no other action to be taken to obtain the veteran's 
service medical records, the Board concludes that additional 
efforts to obtain those records would be futile.  The veteran 
has been notified that he should provide the service medical 
records and any other records in support of his claim 
including evidence corroborating his claimed stressors.  In 
this regard, the requirements of the VCAA have been met, and 
the veteran will not be prejudiced as a result of the Board 
deciding this claim without first affording the RO an 
opportunity to consider the claim in light of the VCAA.

Although the veteran's complete service medical records are 
not available, the discharge medical history he completed in 
February 1992 is of record as is the report of his February 
1992 discharge examination.  The veteran reported no 
complaints or history of sleep problems or nervous trouble 
and on discharge examination, the physician evaluated the 
veteran's psychiatric condition as normal.  The veteran's 
Report of Separation and Record of Service shows that he was 
a food service specialist and was awarded the Army Service 
Ribbon, Overseas Service Ribbon, Good Conduct Medal (Army), 
Army Achievement Medal with 3 oak leaf clusters, National 
Defense Service Medal, Southwest Asia Service Medal with 2 
bronze service stars, and Kuwait Liberation Medal.  

VA medical records indicate the veteran was hospitalized in 
December 1992 for 30 days for treatment of chemical 
dependence and show that he was hospitalized from July to 
August 1994 for treatment of chemical dependence.  While 
hospitalized, he denied any past psychiatric illness or 
treatment.  He admitted to having periods of excessive energy 
and anxiety associated with racing thoughts and hyperactivity 
and sleeplessness with these episodes dating back to his high 
school years.  He reported that he did have an interview with 
a psychiatrist when he was attached to a field artillery unit 
in Saudi Arabia, but was not certain why the interview 
occurred.  He reported that he served eight months in the 
Persian Gulf attached to a field artillery unit.  He said he 
had limited combat exposure while in the Persian Gulf and no 
exposure to fatalities.  He stated that he startled easily, 
especially in thunderstorms, and about every other month had 
bad dreams related to his war experiences.  At hospital 
discharge, the Axis I diagnoses were cocaine dependence and 
alcohol dependence.  

A VA discharge summary and hospital records show the veteran 
was hospitalized from December 1995 to January 1996 
requesting treatment for alcohol and cocaine dependency.  In 
a social work assessment completed during the 
hospitalization, the veteran reported that he served in the 
Army from November 1986 to March 1992 and served in combat in 
Desert Storm.  At hospital discharge the Axis I diagnoses 
were alcohol and cocaine dependency and tobacco dependency.  

At a VA outpatient evaluation in March 1996 it was noted that 
the veteran had just completed 101 days of sobriety.  He 
reported that ever since the Persian Gulf he had episodes of 
cold sweats, heart palpitations, anxiousness, and feelings of 
lightheadedness, dizziness and disorientation.  He said that 
2 or 3 times a month he had nightmares of being shot, being 
in combat, and of people chasing him as he tried to flee.  
The veteran stated that his chemical use started after his 
return from the Persian Gulf.  He described incidents of 
constant gunfire and getting lost for 2 days after he crossed 
the Iraq border.  The Axis I diagnoses were rule out PTSD, 
alcoholism and cocaine habituation.  In late March 1996, the 
veteran was seen by a VA psychologist who stated that the 
veteran complained of nightmares, panic feelings and 
recollections of traumatic experiences.  The psychologist 
noted that the veteran currently resided in VA transitional 
housing where he had talked with several other veterans.  The 
psychologist stated that the veteran was currently unclear to 
what extent his symptoms were related to military experiences 
alone and to what extent they had been exacerbated by contact 
with other veterans.  The diagnosis was PTSD.  

VA outpatient psychiatry service records show that in July 
1996 the veteran reported that his primary stressor in the 
gulf was when he was riding in a truck convoy to deliver food 
to his self-propelled 8-inch howitzer unit.  He said his 
driver tried to pass other trucks and went off the road, and 
only the road was cleared of mines.  He said the truck got 
stuck and the driver kept trying to get it out until the 
transmission gave out.  They were left with only M-16s.  The 
veteran said that when the driver fell asleep on guard duty, 
he went from fear to rage and felt that nobody cared about 
him.  He said he was planning on shooting his mess NCO and 
was evaluated by a psychiatrist afterwards.  He stated that 
other stressful events were guarding an ammo dump with other 
cooks and getting fuel from a tanker.  He said he was not 
trained for that either.  The examiner noted that the veteran 
was sexually abused at age 7 years by his sister and at age 
15 years by an older male.  He also noted that the veteran 
had a number of losses before service in that an aunt died of 
cancer, an uncle died after amputation of his legs, one 
friend killed himself and another was found dead on railroad 
tracks.  Since service another aunt had died of cancer and 
two cousins were beaten up, one died and the other, who was 
stabbed, suffered brain damage.  The Axis I diagnoses were 
PTSD, depression and crack cocaine dependence.  

Other VA outpatient records dated in July 1996 list the Axis 
I diagnoses as alcohol and cocaine dependence, PTSD and major 
depression versus depression with panic disorder but do not 
relate the PTSD diagnosis to any stressor.  One examiner 
noted that PTSD symptoms endorsed by the veteran included 
nightmares, some intrusive thoughts, enhanced startle 
response, hypervigilance and some avoidance.  That examiner 
said the severity of these symptoms was unclear in the face 
of the veteran's depression.  The examiner also stated that 
the veteran's military trauma was not extensive but he likely 
had childhood trauma given the violent deaths of family 
members.  The Axis I diagnoses reported by that examiner were 
major depression, cocaine dependence and rule out PTSD.  

At a hearing before a hearing officer at the RO&IC in 
November 1996, the veteran testified that while he was in 
service his Military Operational Specialty (MOS) was Food 
Specialist.  He testified that he was stationed in southwest 
Saudi Arabia for approximately seven and a half months and 
his duties were to cook meals for soldiers who were also 
stationed there.  The veteran testified that he followed 
orders to guard and protect highly dangerous ammunition, 
which was outside of his normal duties.  He said this led to 
and caused part of his PTSD.  He testified that he was also 
ordered to accompany a driver who disobeyed orders not to 
drive off the road leading to the border of Iraq.  The driver 
drove off the road into an area scattered with mines, which 
put their lives in jeopardy.  The driver steered to avoid 
hitting other trucks, landed the truck in a stream, turned it 
over on its side, and the cab filled with water.  The veteran 
testified that they had to abandon the truck while watching 
the convoy roll by.  He said they were left in enemy 
territory for 2 days and had a very high risk of encountering 
enemy forces.  He testified that he turned his weapon on the 
truck driver because of his lack of concern for the situation 
and lack of cooperation.  The veteran testified that he also 
locked and loaded on his supervisor because of the 
supervisor's lack of concern for his well being.  He 
testified that the decision to lock and load was accompanied 
by terrifying thoughts and emotions and was highly stressful.  
The veteran testified that he thought the incident involving 
the ammo duty occurred in November or December 1990 and that 
the incident involving the truck occurred in January 1991.  

The veteran testified that since leaving the Gulf War he had 
been having nightmares about combat and woke up shaking in 
cold sweats and was disoriented.  He said he was startled by 
noises and was afraid to go back to sleep.  The veteran 
testified that he had problems with nightmares while he was 
still on active duty.  He testified that they began two 
nights after he got back from the Gulf War.  He testified the 
he was lying in bed and had a dream about being back in the 
desert and leaped out of bed and fell on the floor because he 
thought he was being shot at.  He testified that he did not 
recall seeking treatment but did recall going to his 
supervisors and explaining the conditions to them.  He 
testified that his supervisors told him that things like that 
often happened after coming back from a war and that he 
should not be too concerned about it.  The veteran testified 
that he does not know where any of the people are who could 
corroborate or verify his experiences and what happened to 
him in service.  

At a VA psychological evaluation in December 1996, the 
veteran underwent psychological testing and was interviewed 
by a psychologist.  The veteran described childhood sexual 
experiences and difficulties in his family, in school and in 
service.  The psychologist noted that the results of the 
Minnesota Multiphasic Personality Inventory-2 were extremely 
elevated and were not typical of PTSD and the veteran's score 
on the Mississippi Scale for Combat-Related PTSD was 
significantly above the mean score for the PTSD group.  The 
veteran reported that after he arrived in Saudi Arabia in 
October 1990 his unit was located at a base camp in the 
middle of the desert.  While there, his section had to guard 
an ammo dump for three days standing watch for 24 hours at a 
time, with one day off.  He said that caused him considerable 
stress because of its potential for danger.  

During the interview, the veteran described his major trauma 
as occurring just as Desert Storm was beginning.  His camp 
was torn down and his unit started to drive to Iraq, across 
the border.  It was during this time that the incident 
occurred with the truck that drove off the road, leaving him 
and the driver stranded for two days, which the veteran said 
put a high risk on the potential of encountering enemy 
forces.  He stated that he locked and loaded on the driver 
who fell asleep when he was supposed to be on guard duty.  He 
said that on the evening of the second day another truck came 
by and towed the disabled truck to his unit's new base camp.  
He said he became so angry that he locked and loaded on his 
supervisor who just sat in his truck and did nothing.  He 
said that from that time on he was totally isolated from the 
others.  He said he was there for 3 days before they started 
back.  

At the psychological evaluation, the veteran reported having 
a lot of combat dreams even though he was never in any actual 
combat situation.  He described himself in his dreams as 
being in the desert with bombs going off and guns being shot 
at him.  He stated that he would wake up screaming and that 
it might take him an hour to get back to sleep.  He reported 
that these dreams had been going on since he got out of 
service although he admitted to having an occasional 
nightmare while growing up.  

In the report, the psychologist presented a detailed 
discussion of his interview with the veteran and an analysis 
concerning the criteria for PTSD.  He concluded that the 
veteran did not appear to fit the criteria for a stressor in 
a diagnosis of PTSD.  

At a VA PTSD examination in January 1997, the physician 
reviewed the veteran's claims file and interviewed the 
veteran.  He reviewed the veteran's history in detail.  He 
noted that the veteran reported that he was deployed to Saudi 
Arabia from October 1990 to April 1991 and worked as a cook.  
The veteran reported that he was at a base camp in Saudi 
Arabia and that he was also in Iraq.  The veteran said he was 
not close to the front, at least not close enough to see 
anyone get killed.  The veteran said his most traumatic 
episode was the one where he was riding in a truck in a 
convoy and the driver decided against orders to go off the 
road and overturned the truck.  He said they were left behind 
and spent two days there.  The veteran stated that he awoke 
to find the driver asleep and locked and loaded on the man, 
but did not fire.  The veteran said he was very upset about 
the accident and about the fact that they had to be towed to 
camp and because nobody sympathized with him.  He said that 
he was so angry that he locked and loaded on his supervisor 
who did nothing much about it.  The veteran also reported 
that he had a bad episode when he had to stand guard on an 
ammunition dump 24 hours on with a day off, and he did this 
for 3 days.  The veteran further reported that he was forced 
to work very hard in the desert under temperature extremes 
and that he got into fights a good deal, just as he had 
earlier in his military career.  

After completion of the review of the record and interview 
and examination of the veteran, the Axis I diagnoses at the 
January 1997 VA examination were history of alcohol and 
cocaine dependence, continuous, said to be in remission 
currently, and dysthymia.  The physician stated that he 
concurred with the opinion of the psychologist who conducted 
the December 1996 examination that the veteran did not meet 
the criteria for PTSD and that his symptoms were related more 
to his life-long problems in adjustment, no specific war-
related trauma.   

In a VA history and physical examination report dated in 
April 1997, the examiner noted that the veteran was awaiting 
a claim for service connection for PTSD.  He noted that the 
veteran was not actually involved in combat but stated that 
he suffered flashbacks and nightmares related to combat.  The 
Axis I diagnoses were continuous crack cocaine dependence, 
continuous alcohol dependence, PTSD and depression.  The 
veteran was admitted to a VA chemical dependency center and 
it was planned that he would be referred to a PTSD group.   

As enclosures to a letter dated in April 1997, the Director, 
U.S. Armed Services Center for Research of Units Records 
(USASCRUR) provided an After Action Report submitted by the 
2nd Battalion, 18th Field Artillery (2nd Bn, 18th FA) and 
what is described as a Chronicle of the XVIII Airborne Corps 
Artillery (XVIII Abn Corps Arty) for the Operation Desert 
Storm time period.  The records show that the 2/18th FA 
attached to XVIII Airborne Corps Artillery in October 1990.  
The records are not at the level of detail to show 
assignments of individual servicemen, such as the veteran's 
claimed assignment to guard ammunition in November 1990.  The 
records state that on January 24, 1991, the 2nd Bn, 18th FA 
moved to provide support for the 24th Infantry Division.  
During this move a fatal traffic accident occurred.  The 
records do not provide the name of the casualty or the units 
involved in the incident, nor do they mention any incident 
involving a truck being disabled for two days along the 
convoy route.  The report states that movement of the Corps 
Artillery involved 342 tracked vehicles, 1,794 wheeled 
vehicles and more than 6,000 personnel.  USASCRUR in its 
letter stated that the veteran's name does appear on the 
personnel database portion of the Department of Defense 
Persian Gulf Registry.  

A VA discharge summary shows the veteran was hospitalized 
from April 1997 to June 1997 in a chemical dependency center 
for treatment of crack cocaine and alcohol dependence.  He 
underwent a PTSD evaluation in May 1997.  He stated that he 
had trouble with alcohol and depression before service and 
described some situations in which he was sexual abused as a 
child.  He said he had nightmares and intrusive recollections 
about these incidents.  The veteran reported that in service 
he was trained as a cook.  He served in the Gulf War from 
October 1990 to April 1991 in the 2nd and 18th Field 
Artillery.  He said he was in Saudi Arabia and Iraq.  He 
described a situation where he and another man were moving 
down the road in a convoy.  The other man was impatient and 
drove off the road even though they had been ordered not to 
do so because there were mines.  The truck went out of 
control and down into a ravine.  The convoy continued without 
them, and they were there for two nights.  At one point the 
other man fell asleep when he was supposed to be on guard 
duty.  The veteran said he locked and loaded on the other man 
and threatened him but did not fire his weapon. The veteran 
stated that later he also locked and loaded on one of his 
supervisors.  The veteran stated that this was an extremely 
frightening situation to be in.  He reported intrusive 
memories and bad dreams about this situation as well as the 
situation where he was sexually abused as a child.  The 
veteran stated that he also had other nightmares that 
involved combat situations that he was never in and also 
involved sexual situations that he was never in.  The veteran 
stated that he had some amnesia for parts of some of the 
sexual abuse but did not have any amnesia for what happened 
in those two nights that they were out in the desert.  The 
veteran said this was a frightening situation to him.  

At the May 1997 examination, the veteran stated that he had a 
major personality change at about age nine.  He no longer 
trusted people, found it very difficult to socialize, had a 
hard time expressing affection toward people he cared about, 
and had thought that he would not live very long.  He said he 
was on guard all the time and startled easily.  The 
psychologist stated that the veteran appeared to meet the 
criteria for PTSD.  He said this appeared to be related to 
the sexual abuse as a child and to the re-traumatization in 
the situation in the Gulf War where he was in the desert 
alone with an irresponsible comrade and felt that he might be 
killed.  The psychologist noted that the veteran had 
difficulties with depression and chemical dependency.  

On a Persian Gulf Registry Code Sheet dated in September 
1997, the veteran reported that his military occupational 
specialty was food service but that his actual duties 
included guard duty, convoy and ammunition.  On the form, his 
coded responses were that he went on combat patrols or had 
some other very dangerous duty from 1 to 3 times.  He said 
that he was under enemy fire (including "SCUDS") from 1 to 4 
weeks and that from 1 to 25 percent of his unit was killed, 
wounded or missing in action.  He said he never saw anyone 
hit by incoming or out going rounds.  He said that one or two 
times he was in danger of being injured or killed.  

A VA discharge summary shows that the veteran was admitted to 
a domiciliary from June 1998 to August 1998 for treatment in 
a Sobriety Maintenance Program with Axis I admitting 
diagnoses of cocaine dependence, alcohol dependence, 
continuous, nicotine dependence, and PTSD by history.  The 
summary states that while in the domiciliary the veteran 
manifested no signs or symptoms of psychiatric distress.  

VA outpatient records show that in May 1999 the veteran 
presented for follow-up for depression and headaches.  The 
physician noted that the veteran wanted to get into a PTSD 
program.  After examination, the impression was depression by 
history.  The physician noted that the veteran said he had 
PTSD and that the veteran liked to think he had it.  The 
physician stated that the veteran's somatization was focused 
on establishing physical or psychologic disease.  The 
physician stated he suspected this was for secondary gain of 
disability, which raised the issue of whether this was frank 
malingering.  

A VA hospital discharge summary shows that in June 1999 the 
veteran was transferred to the VA hospital from private 
medical facilities one day after complaints of suicidal 
ideation.  The veteran reported that he had PTSD and focused 
on the incident in the Gulf War involving being stuck in the 
desert for two days when his truck driver drove off the road 
and the convoy went on without them.  He told of his anger 
and that he considered harming the driver when he fell asleep 
on guard duty.  It was stated there was no evidence of 
nightmares, flashbacks or startle response during 
hospitalization.  The Axis I diagnoses were alcohol 
dependence, crack cocaine dependence, history of major 
depressive disorder, substance-induced mood disorder and 
history of PTSD.  

At a VA examination for mental disorders in November 1999, 
the veteran reported that he has nightmares mostly about his 
times in combat and situations that happened to him in the 
gulf war.  The veteran said that even though he was a cook in 
the Army, his section was put on ammunition duty and guard 
patrol because others complained they were not doing enough.  
He said that one time he came upon a fellow guard who had 
fallen asleep.  The veteran said he loaded a weapon and 
almost shot and killed the fellow guard.  He stated that this 
was one of his worst nightmares.  He said that he would wake 
up in a cold sweat just before he pulled the trigger.  He 
said he also pulled his weapon on his sergeant and almost 
killed him because he was left out in the desert for two 
days.  He related that one of his other worst nightmares was 
about abandoned children that he saw and his trying to help 
them by giving them his food and trying to give them some 
attention.  He said that another really bad experience was 
when he saw trucks in a blackout turning over resulting in 
people injured, and he had to keep going in his convoy.  

After examination, the Axis I diagnoses were PTSD, alcohol 
abuse and dependence and cocaine abuse and dependence.  The 
examiner said that the veteran met the criteria for PTSD and 
it seemed that this was predominately due to his experiences 
in the Gulf War.  The examiner said it seemed that it was 
very difficult for the veteran to get in touch with what the 
experiences were, but that when pushed he was able to come up 
with criteria and experiences that could be out of the realm 
of someone's normal experiences.  

In July 2000, the RO requested that the veteran provide more 
detailed information about the events he contends were 
stressors that resulted in PTSD.  The veteran responded in 
July 2000 and repeated that he had loaded his weapon and 
threatened to shoot and kill the truck driver who drove their 
truck off the road in enemy territory and turned it over in a 
stream.  He said the driver later also burned out the 
transmission trying to rock the truck out.  The veteran said 
he found the driver asleep on guard duty and pulled his M-16 
on him.  The veteran stated he also turned his weapon on his 
sergeant after getting back to the unit because of the 
sergeant's lack of concern for his well being, safety and 
health after being in the desert with the irresponsible truck 
driver for two days.  The veteran stated that during a 
blackout he saw trucks turning over.  He said that while 
soldiers were crying out for help, his convoy just kept going 
and did not stop to help or assist the injured.  He said that 
this and the ammo duty, as well as the weapons incident, had 
haunted him for the last 8 years and was continually and 
progressively getting worse as a result of his Gulf War 
combat tour of duty in southern Iraq and Saudi Arabia.  He 
stated that the incidents took place in January 1991 and he 
was somewhere in southern Iraq.  He said his position was 
unclear and unknown, maybe near the Euphrates River valley.  
He stated that he did not know where any of his Army buddies 
are to this day.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed in-service 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (1998).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran was "engaged in combat with the enemy."  See 
Gaines v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 
5 Vet. App. 60, 66 (1993).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary, 
provided that the testimony is found to be satisfactory and 
consistent with the circumstances, conditions or hardships of 
such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  Section 1154 requires that the veteran 
have actually participated in combat with the enemy, meaning 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality, and would not apply to veterans who served 
in a general "combat area" or "combat zone" but did not 
themselves engage in combat with the enemy.  VAOPGCPREC 12-
99.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

During the pendency of this appeal, 38 C.F.R. §3.304(f) was 
amended effective March 7, 1997.  As amended, the regulation 
provides that service connection for PTSD requires:  medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. §4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. §3.304(f) (2000).  

Although the veteran's complete service medical records are 
unavailable, the record does include the medical history 
completed by the veteran in February 1992 and the report of 
his February 1992 service discharge examination.  The veteran 
did not report that he had any trouble sleeping or that he 
experienced depression, excessive worry or nervousness.  At 
the examination, his psychiatric condition was evaluated as 
normal.  The record indicates post-service treatment for 
alcohol and cocaine dependence starting in 1992.  Review of 
the remaining medical evidence shows that in mid-March 1996, 
the veteran received Axis I diagnoses including rule out 
PTSD, and in late March 1996 received a diagnosis of PTSD.  
It was not until July 1996 that there was a diagnosis of PTSD 
that the examiner related to specific stressors, at least 
implicitly.  The service-related stressors listed in that 
medical record were guarding ammunition, getting fuel from a 
tanker and being in a truck convoy in which the veteran's 
truck was driven off the road and became disabled resulting 
in the veteran and the truck driver being stranded for two 
days.  When the truck driver fell asleep on guard duty, the 
veteran threatened the driver with his M-16 and later 
threatened his NCO because of his lack of concern.  

The veteran has consistently reported these events as 
stressors and at a May 1997 PTSD evaluation while the veteran 
was hospitalized in a VA chemical dependency center, the 
examiner stated the veteran appeared to meet the criteria for 
PTSD and it appeared to be related to sexual abuse as a child 
and re-traumatization in service when the veteran was in the 
desert alone with an irresponsible comrade and felt that he 
might be killed.  The other examination report in which the 
examiner explicitly related a diagnosis of PTSD to 
experiences in service was the VA examination in November 
1999.  The stressors reported by the veteran at that time 
were: guarding ammunition, during which time he loaded his 
weapon and almost shot and killed a fellow guard who had 
fallen asleep; pulling his weapon on his sergeant and almost 
killing him because of having been left in the desert for two 
days; and seeing trucks turn over resulting in people being 
injured, but being required to keep going in his convoy.  The 
veteran also said he dreamed of being in combat and dreamed 
of trying to help abandoned children.  

Review of the record shows that at the November 1999 VA 
examination, and on other occasions where the veteran 
described symptoms, he mentioned that he has nightmares and 
they include dreams of being in combat.  However, when 
describing events that he contends actually occurred and 
would therefore potentially qualify as stressors, the veteran 
has not contended that those events involved combat or 
occurred during combat.  That is, he does not contend that 
guard duty at an ammunition dump, refueling a tanker, being 
stranded in the desert for two days or seeing overturned 
trucks with injured people in them involved combat or 
occurred during combat.  In this regard, the Board notes that 
at the December 1995 psychological evaluation the veteran 
stated he had a lot of combat dreams even though he was never 
in any actual combat situation.  At the January 1997 VA PTSD 
examination, the veteran said he was not close to the front, 
at least not close enough to see anyone get killed and at the 
May 1997 PTSD examination he said that he had nightmares that 
involved combat situations that he was never in.  The Board 
therefore finds that the veteran's claimed stressors did not 
involve combat.  

Having found that the veteran's claimed stressors did not 
involve combat, the Board must determine whether there is 
credible supporting evidence that the alleged stressors 
occurred.  At his hearing in November 1996, the veteran 
testified that the incident involving the ammunition guard 
duty occurred in November or December 1990 and that the 
incident involving the truck stranded in the desert and 
threatening the truck driver and later his sergeant occurred 
in January 1991.  In statements received in July 2000, the 
veteran listed his stressors as the stranded truck incident 
where he threatened the irresponsible truck driver with a 
loaded rifle, the incident where he threatened his sergeant 
with a loaded rifle, an occasion during a blackout in which 
he witnessed trucks turning over and his convoy not stopping 
to assist the injured and he also mentioned the ammo duty.  
He said that these events took place in January 1991 
somewhere in southern Iraq perhaps near the Euphrates River 
Valley.  

Reports furnished by USASCRUR show that the veteran's unit 
attached to XVIII Airborne Corps Artillery in Saudi Arabia in 
October 1990.  The records do not document daily activities 
of individual units between October 1990 and December 1990 
and contain no information regarding ammunition guard duty 
assignments.  The records state that on January 24, 1991, the 
2nd Bn, 18th FA, moved to provide support for the 24th Infantry 
Division, which is consistent with the veteran's assertion 
that he was in a convoy in January 1991.  During the movement 
of the Corps Artillery a fatal traffic accident occurred, but 
the records do not provide the name of the casualty or the 
units involved in the incident, nor do they mention any 
incident involving a truck being disabled for two days along 
the convoy route, and they do not mention overturned trucks 
with injured servicemen in them.  Although the veteran has 
reported that he was interviewed by a psychiatrist after he 
threatened his sergeant, service medical records that might 
verify this and possibly refer to the stressors claimed by 
the veteran are not available.  In view of the extensive, but 
unsuccessful, efforts that have been made to obtain the 
service medical records, the lack of detailed records 
available from USASCRUR and the veteran's inability to 
identify anyone who might corroborate his statements 
concerning his claimed stressors, the Board finds there is no 
evidence that substantiates, verifies or supports the 
occurrence of the claimed stressors.  Under the 
circumstances, the preponderance of the evidence is against 
the claim, and the Board must therefore conclude that PTSD 
was not incurred in or aggravated by service.  


ORDER

Service connection for PTSD is denied. 


REMAND

The remaining issues on appeal are entitlement to service 
connection for low back disability, tinea versicolor, 
headache disability, left ankle disability and right ankle 
disability.  The RO has denied these claims as not well 
grounded.  The VCAA eliminates the concept of a well-grounded 
claim and supercedes the decision of the United States Court 
of Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-
1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which 
had held that VA cannot assist in the development of claim 
that is not well grounded.  A remand with respect to the 
claims denied as not well grounded is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  In this regard, the RO should arrange for new 
medical examinations to determine if the veteran's claimed 
disabilities are etiologically related to service or were 
caused or chronically worsened by a service-connected 
disability.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment or evaluation for all VA and 
non-VA health care providers who may 
possess additional records pertinent to 
his claims for service connection for low 
back disability, tinea versicolor, 
headache disability, left ankle 
disability and right ankle disability.  
After obtaining any necessary releases, 
the RO should attempt to obtain and 
associate with the claims files copies of 
any medical records identified by the 
veteran, which have not been secured 
previously.  

2.  If the RO is unsuccessful in its 
efforts to obtain any medical records 
identified by the veteran, the RO should 
inform the veteran and his representative 
of this and request them to submit copies 
of the outstanding records.  

3.  The RO should arrange for VA 
examination by a board certified 
orthopedist, if available, to determine 
the nature and etiology of any current 
low back, right ankle and left ankle 
disabilities.  Any necessary tests or 
studies, including X-rays, should be 
performed.  The claims files must be made 
available to and reviewed by the 
examiner.  Based on the examination 
results and review of the claims files, 
the examiner should provide an opinion, 
with complete rationale, with respect to 
each currently present low back disorder, 
right ankle disorder and left ankle 
disorder, as to whether it is at least as 
likely as not that the disorder is 
etiologically related to service.  The 
examiner should also provide an opinion, 
again with complete rationale, as to 
whether it is at least as likely as not 
that the veteran's service-connected left 
shoulder disability or his service-
connected bilateral patellofemoral pain 
syndrome caused or chronically worsened 
any current low back disorder, right 
ankle disorder or left ankle disorder.  

4.  The RO should also arrange for a VA 
dermatology examination of the veteran to 
determine the nature and etiology of any 
current tinea versicolor.  Any indicated 
tests or studies should be performed.  
The claims files must be made available 
to and reviewed by the examiner.  Based 
upon the examination results and review 
of the claims files, the examiner should 
provide an opinion, with complete 
rationale, as to whether it is at least 
as likely as not that any current tinea 
versicolor is etiologically related to 
service.  

5.  The RO should arrange for a VA 
examination of the veteran by a physician 
with appropriate expertise to determine 
the nature and etiology of any currently 
present headache disability.  The claims 
files must be made available to and 
reviewed by the examiner.  Based upon the 
examination results and review of the 
claims files, the examiner should provide 
an opinion, with complete rationale, as 
to whether it is at least as likely as 
not that any current headache disability 
is etiologically related to service.  

6.  Thereafter, the RO should review the 
claims files and ensure that all 
requested actions have been conducted and 
completed in full.  If any development is 
incomplete, the RO should take 
appropriate corrective action.  The RO 
then should undertake any other action 
required to comply with the notice and 
duty to assist provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475.  

7.  Then, the RO should readjudicate the 
issues remaining on appeal.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be given an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until he 
is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, §302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals


 



